        
Exhibit 10.38



ROADHOUSE HOLDING INC.
NONQUALIFIED STOCK OPTION AGREEMENT


(Tranche B)


NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), dated as of July 27,
2015, between Roadhouse Holding Inc., a Delaware company (the “Company”), and
the Participant whose name appears on the signature page hereof (the
“Participant”), pursuant to the Roadhouse Holding Inc. Amended and Restated
Stock Incentive Plan, as in effect and as amended from time to time (the
“Plan”). Capitalized terms that are not defined herein shall have the meanings
given to such terms in the Plan.


WHEREAS, the Company desires to grant options to purchase its common shares, par
value $0.01 per share (the “Shares”), to certain Employees and directors of the
Company;


WHEREAS, the Company has adopted the Plan in order to effect such grants; and


WHEREAS, the Committee has determined that it is in the interest of the Company
to grant these options to the Participant.


NOW, THEREFORE, in consideration of the promises and subject to the terms and
conditions set forth herein and in the Plan, the parties hereto agree as
follows:


1.Confirmation of Grant, Option Price.
(a)    Confirmation of Grant. The Company hereby evidences and confirms the
grant to the Participant, effective as of the date hereof (the “Grant Date”), of
options to purchase from the Company the number of Shares specified on the
signature page hereof (the “Options”). The Participant hereby acknowledges that,
pursuant to the signed election form included as Annex A to the option exchange
offer that was accepted by the Participant (the “Election Form”), all of the
Participant’s rights under any “Prior Stock Option Agreement” (as defined in the
Election Form) between the Company and the Participant have been irrevocably
forfeited.

1000757964v1

--------------------------------------------------------------------------------



(b)    Option Price. The Options shall have the option price per share specified
on the signature page hereof (the “Option Price”), which is not less than the
Fair Market Value per Share on the Grant Date.
(c)    Options Subject to Plan. The Options granted pursuant to this Agreement
are subject in all respects to the Plan, all of the terms of which are made a
part of and incorporated into this Agreement. By signing this Agreement, the
Participant acknowledges that the Participant has been provided a copy of the
Plan and has had the opportunity to review the Plan.
(d)    Character of Options. The Options granted hereunder are not intended to
be “incentive stock options” within the meaning of section 422 of the Internal
Revenue Code of 1986, as amended.
2.    Vesting. The Options shall be subject to vesting based on the satisfaction
of the performance criteria set forth directly below. For purposes of this
Agreement, Options shall be “exercisable” to the extent that the
Performance-Based Vesting requirement has been met.
(a)    Performance-Based Vesting. The Options shall become vested in accordance
with this Section 2, if at all, on the date of a Change in Control (the “Vesting
Event”) in which the Per Share Actual Value exceeds the Per Share Floor Value
(as each such term is defined below). Such vesting requirement is referred to in
this Agreement as “Performance-Based Vesting”. If the Per Share Actual Value as
of the Vesting Event does not exceed the Per Share Floor Value, no portion of
the Options shall become vested. If the Per Share Actual Value at the date of
the Vesting Event exceeds the Per Share Floor Value, 100% of the Options which
are then outstanding shall become vested as of the Vesting Event. In the event
that any portion of the Options does not become vested pursuant to this Section
2 upon the first occurrence of a Vesting Event following the Grant Date, such
portion of such Options shall not become vested as a result of any subsequent
Vesting Event, and shall automatically be canceled without payment therefor. At
or prior to the Vesting Event, the Committee shall make any and all adjustments
it deems equitably necessary or appropriate with respect to interim sales of or
distributions in respect of the Shares prior to such Vesting Event and any
Shares retained after such Vesting Event. Notwithstanding the definition of
“Change in Control” in the Plan, a Vesting Event shall not include the direct or
indirect acquisition of equity securities or assets of the Company or a
Subsidiary by a person or group in exchange for or otherwise in consideration of
loans or debt securities of the Company or any Subsidiary held by such person or
group. For the avoidance of doubt, any investment by the Kelso Entities

1000757964v1

--------------------------------------------------------------------------------



and their affiliates in debt securities issued by the Company or any of its
Subsidiaries, and any interest thereon, shall be excluded from the calculation
of Per Share Actual Value.


(b)    Definitions. For purposes of this Agreement, the following terms shall
have the meanings set forth below:


(i)
The “Per Share Floor Value” means the amount specified on the signature page
hereof per Kelso Share.



(ii)
The “Per Share Actual Value” means the price per Share received for each Kelso
Share sold on or prior to the Vesting Event (whether pursuant to a merger or
consolidation, a sale of capital shares or all or substantially all of its
assets, or otherwise), which shall be determined assuming, to the extent
necessary, that, in regard to a sale occurring on the date of the Vesting Event,
all Options issued under the Plan and outstanding at the date of the Vesting
Event (but excluding Options which by their terms are canceled without payment
in conjunction with the occurrence of such Vesting Event) are exercised with
cash and settled in Shares immediately prior to the Vesting Event and that any
“in the money” securities convertible or exchangeable into, and all such other
warrants, options and other rights exercisable for, Shares are so exchanged or
converted immediately prior to the Vesting Event. If prior to the Vesting Event,
Kelso has received a return on their investment in the Kelso Shares through an
Adjustment Event, such return shall be equitably factored in to the
determination of the Per Share Actual Value as deemed equitable and appropriate
in the full discretion of the Committee.



(iii)
The “Kelso Shares” mean the Shares beneficially owned by the Kelso Entities as
of the Closing Date, and a “Kelso Share” means each of the Kelso Shares.



(c)    Normal Expiration Date. Unless the Options earlier terminate in
accordance with Sections 2, 4 or 5, the Options shall terminate on the tenth
anniversary of the Grant Date (the “Normal Expiration Date”). Once Options have
become exercisable pursuant to this Section 2, such Options may be exercised,
subject to the provisions hereof, at any time and from time to time until the
Normal Expiration Date.



1000757964v1

--------------------------------------------------------------------------------



(d)    No Other Accelerated Vesting. The vesting and exercisability provisions
set forth in this Section 2 or in Section 5, or expressly set forth in the Plan,
shall be the exclusive vesting and exercisability provisions applicable to the
Options and shall supersede any other provisions relating to vesting and
exercisability, unless such other provisions expressly refer to the Plan by name
and this Agreement by name and date.


(e)    Calculations. All calculations required or contemplated by this Section 2
shall be made in the sole determination of the Committee and shall be final and
binding on the Company and the Participant.
3.    Method of Exercise and Payment. All or part of the exercisable Options may
be exercised by the Participant upon (a) the Participant’s written notice to the
Company of exercise, (b) the Participant’s payment of the Option Price in full
at the time of exercise (i) in cash or cash equivalents, (ii) at any time
following a Public Offering, in unencumbered Shares owned by the Participant for
at least six (6) months (or such other period as is required by applicable
accounting standards to avoid a charge to earnings) having a Fair Market Value
on the date of exercise equal to such Option Price, (iii) in a combination of
cash and Shares or (iv) in accordance with such procedures or in such other form
as the Committee shall from time to time determine and (c) if such Options are
exercised prior to a Public Offering, the Participant’s execution of the
Stockholders Agreement and the Registration Rights Agreement in order to become
a party to such agreements with respect to the Shares issuable upon the exercise
of such Options. As soon as practicable after receipt of a written exercise
notice and payment in full of the exercise price of any exercisable Options and,
if applicable, receipt of evidence of the Participant’s execution of the
Stockholders Agreement and Registration Rights Agreement in accordance with this
Section 3, but subject to Section 6 below, the Company shall issue a certificate
or certificates representing the Shares acquired upon the exercise thereof,
registered in the name of the Participant, provided that, if the Company, in its
sole discretion, shall determine that, under applicable securities laws, any
certificates issued under this Section 3 must bear a legend restricting the
transfer of such Share, such certificates shall bear the appropriate legend.
4.    Termination of Employment.
(a)    Termination prior to the Vesting Event. Unless otherwise determined by
the Committee, in the event that the Participant’s employment with the Company
terminates for any reason prior to the Vesting Event, whether voluntarily by the
Participant, due to death, Disability or Retirement (each a “Special
Termination”), or by

1000757964v1

--------------------------------------------------------------------------------



the Company with or without Cause, all Options held by the Participant shall
terminate and be canceled immediately upon such termination of employment.
(b)    Termination following the Vesting Event.
(i)
Special Termination. Unless otherwise determined by the Committee, in the event
that the Participant’s employment with the Company or any Subsidiary terminates
by reason of a Special Termination following the Vesting Event, then all Options
held by the Participant as of the date of such Special Termination may be
exercised by the Participant or the Participant’s beneficiary as designated in
accordance with Section 9, or if no such beneficiary is named, by the
Participant’s estate, at any time prior to one (1) year following the
Participant’s termination of employment or the Normal Expiration Date of the
Options, whichever period is shorter.

(ii)
Termination for Cause. Unless otherwise determined by the Committee, in the
event that the Participant’s employment with the Company or any Subsidiary is
terminated for Cause following the Vesting Event, all Options held by the
Participant shall terminate and be canceled immediately upon such termination of
employment.

(iii)
Other Termination of Employment. Unless otherwise determined by the Committee,
in the event that the Participant’s employment with the Company or any
Subsidiary terminates following the Vesting Event for any reason other than (i)
a Special Termination or (ii) for Cause, then any Options held by the
Participant shall be exercisable at any time up until the 60th day following the
Participant’s termination of employment (or, in the event that the Participant
dies after terminating his or her employment, but within the period during which
the Options would otherwise be exercisable hereunder, the 120th day after the
date of the Participant’s death) or the Normal Expiration Date of the Options,
whichever period is shorter.

(c)    Committee Discretion. Notwithstanding anything else contained herein to
the contrary, the Committee may at any time extend the post-termination exercise
period of all or any portion of the Options up to and including, but not beyond,
the Normal Expiration Date of such Options.

1000757964v1

--------------------------------------------------------------------------------



5.    Change in Control.
(a)    Payment on all Vested Options. Unless the Committee shall otherwise
determine in the manner set forth in Section 5(b), in the event of a Change in
Control, each outstanding Option as to which the Performance-Based Vesting
requirements have been met shall be canceled in exchange for a payment in cash
of an amount equal to the excess, if any, of the Change in Control Price over
the Option Price.
(b)    Alternative Options. Notwithstanding Section 5(a), no cancellation,
acceleration of exercisability, vesting or cash settlement or other payment
shall occur with respect to any Option in connection with a Change in Control if
the Committee reasonably determines in good faith, prior to the occurrence of
such Change in Control, that such Option shall be honored or assumed, or new
rights substituted therefor (such honored, assumed or substituted Option being
hereinafter referred to as an “Alternative Option”) by the new employer,
provided that the Chief Executive Officer consents to such Alternative Option,
and provided further, that any such Alternative Option must:
(i)
provide the Participant that held such Option with rights and entitlements
substantially equivalent to or better than the rights, terms and conditions
applicable under such Option, including, but not limited to, an identical or
better exercise schedule and identical or better timing and methods of payment;

(ii)
have substantially equivalent economic value to such Option (determined at the
time of the Change in Control); and

(iii)
have terms and conditions which provide that in the event that the Participant’s
employment is involuntarily terminated following a Change in Control any
conditions on the Participant’s rights under, or any restrictions on transfer or
exercisability applicable to, each such Alternative Option shall be waived or
shall lapse, as the case may be.

(c)    Limitation on Benefits. Notwithstanding anything contained in this Option
agreement or the Plan to the contrary to the extent that any of the payments and
benefits provided for under the Plan, this Option agreement or any other
agreement or arrangement between the Company and the Participant (collectively,
the “Payments”) would constitute an “excess parachute payment” within the
meaning of section 280G of the Code, the amount of such Payments shall be
reduced to the extent necessary to eliminate any such excess parachute payment
and such Participant shall have no further

1000757964v1

--------------------------------------------------------------------------------



rights or claims with respect thereto. If Payments that would otherwise be
reduced or eliminated, as the case may be, pursuant to the immediately preceding
sentence would not be so reduced or eliminated, as the case may be, if the
shareholder approval requirements of section 280G(b)(5) of the Code are capable
of being satisfied, the Company shall use its reasonable efforts to cause such
payments to be submitted for such approval prior to the Change in Control giving
rise to such payments.
6.    Tax Withholding. Whenever Shares are to be issued pursuant to the exercise
of an Option or any cash payment is to be made hereunder, the Company or any
Subsidiary shall have the power to withhold, or require the Participant to remit
to the Company or such Subsidiary, an amount sufficient to satisfy the statutory
minimum federal, state, and local withholding tax requirements relating to such
transaction
7.    Nontransferability of Awards. No Options granted hereby may be sold,
transferred, pledged, assigned, encumbered or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution or,
on such terms and conditions as the Committee shall establish, to a permitted
transferee pursuant to Section 9.1 of the Plan. All rights with respect to
Options granted to the Participant hereunder shall be exercisable during his or
her lifetime only by such Participant or, if permitted by the Committee, a
permitted transferee. Following the Participant’s death, all rights with respect
to Options that were exercisable at the time of the Participant’s death and have
not terminated shall be exercised by his or her designated beneficiary, his or
her estate or, if permitted by the Committee, a permitted transferee.
8.    Buyout and Settlement for Shares. The Committee may at any time offer to
buy out for a payment in cash or Shares an Option granted hereunder, based on
such terms and conditions as the Committee shall establish and communicate to
the Participant at the time that such offer is made and the Participant may
decide to accept such offer, but such Participant is not required to do so. Upon
the intended exercise of any Option, in lieu of accepting payment of the
exercise price therefor and issuing or delivering the number of Shares for which
the Option is being exercised, the Committee (in its sole discretion) may cause
the Company either (a) to pay the Participant an amount in cash equal to the
amount, if any, by which the aggregate Fair Market Value of the Shares as to
which the Option is being exercised exceeds the aggregate Option Price, or (b)
to deliver to the Participant a lesser number of Shares, having a Fair Market
Value on the date of exercise, equal to the amount, if any, by which the
aggregate Fair Market Value of the Shares as to which the Option is being
exercised exceeds the aggregate Option Price for such shares. Upon payment of
cash or distribution of Shares pursuant to this Section 8, the Participant’s
rights as to the portion of the Options which is the subject of such payment or
distribution shall be deemed satisfied in full.

1000757964v1

--------------------------------------------------------------------------------



9.    Beneficiary Designation. The Participant may from time to time name any
beneficiary or beneficiaries (who may be named contingently or successively) by
whom any right under the Plan and this Agreement is to be exercised in case of
his or her death. Each designation will revoke all prior designations by the
Participant, shall be in a form reasonably prescribed by the Committee, and will
be effective only when filed by the Participant in writing with the Committee
during his or her lifetime. If no beneficiary is named, or if a named
beneficiary does not survive the Participant, Section 9.2 of the Plan shall
determine who may exercise the Participant’s rights under the Plan.
10.    Adjustment in Capitalization. Upon the occurrence of any Adjustment
Event, the aggregate number of Shares subject to outstanding Option grants and
the respective prices and/or vesting criteria applicable to outstanding Options,
shall be adjusted, and/or a payment to the holders of outstanding Options shall
be made, to reflect such Adjustment Event, as deemed equitable and appropriate
by the Committee. All determinations and calculations required under this
Section 10 shall be made in the sole discretion of the Committee and in
compliance with section 409A of the Code.
11.    Requirements of Law. The issuance of Shares pursuant to the Options shall
be subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required. No Shares shall be issued upon exercise of any Options granted
hereunder, if such exercise would result in a violation of applicable law,
including the U.S. federal securities laws and any applicable state or foreign
securities laws.
12.    No Guarantee of Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any Subsidiary to terminate
the Participant’s employment at any time, or confer upon the Participant any
right to continue in the employ of the Company or any Subsidiary. For purposes
of this Agreement, the “employment” shall be deemed to refer to the
Participant’s provision of services to the Company or any Subsidiary as an
employee or independent contractor (including as a non-employee member of the
Board), and the “termination of employment” and corollary phrases shall be
deemed to refer to the Participant’s cessation of such services with respect to
all such persons in all capacities.
13.    No Rights as Shareholder. Except as otherwise required by law, the
Participant shall not have any rights as a shareholder with respect to any
Shares covered by the Options granted hereby until such time as the Shares
issuable upon exercise of such Options have been so issued. Notwithstanding
anything else contained herein to the contrary, the exercise of any portion of
the Options conveyed hereby is expressly conditioned upon the Participant
becoming a party to the Stockholders

1000757964v1

--------------------------------------------------------------------------------



Agreement and the Registration Rights Agreement with respect to any Shares to be
acquired upon such exercise.
14.    Restrictions on Sale Upon Public Offering. Except as otherwise provided
in the Registration Rights Agreement, the Participant agrees that, in the event
that the Company files a registration statement under the Act with respect to a
public offering of any of its capital shares, the Participant will not effect
any sale or distribution of Shares including, but not limited to, pursuant to
Rule 144 under the Act, within seven days prior to and 90 days (unless the
Company is advised by the managing underwriter that a longer period, not to
exceed 180 days, is required, or such shorter period as the managing underwriter
for any underwritten offering may agree) after the effective date of the
registration statement relating to such registration (the “Trigger Date”),
except as part of such registration or unless, in the case of a sale or
distribution not involving a public offering, the transferee agrees in writing
to be subject to this Section 14; provided that, with respect to any shelf
registration statement on Form S-3, the Trigger Date shall be the pricing of any
offering made under such registration statement and the Participant agrees to
execute a customary holdback agreement with the underwriters for any such public
offering.
15.    Interpretation; Construction. Any determination or interpretation by the
Committee under or pursuant to this Agreement shall be final and conclusive on
all persons affected hereby. Except as otherwise expressly provided in the Plan,
in the event of a conflict between any term of this Agreement and the terms of
the Plan, the terms of the Plan shall control.
16.    Amendments.
(a)    In General. The Committee may, at its sole discretion, at any time and
from time to time alter or amend this Agreement and the terms and conditions of
any unvested Options (but not any previously granted vested Options) awarded
pursuant to this Agreement in whole or in part, including without limitation,
amending the criteria for vesting and exercisability set forth in Section 2
hereof, substituting alternative vesting and exercisability criteria and
imposing certain blackout periods on Options, provided that, if such alteration,
amendment, suspension or termination shall not preserve the economic value, as
determined by the Committee in its sole good faith discretion, of any previously
granted unvested Options, the Committee shall only be permitted to alter, amend,
suspend or terminate such previously granted unvested Options if it shall obtain
the consent of the holders of a majority of all unvested Options granted under
the Plan that are similarly affected by such amendment, and provided, further,
that any such substitution of alternative vesting and exercisability criteria
and any imposition of blackout periods shall be subject to the consent of the
Chief Executive Officer. The Company shall give written

1000757964v1

--------------------------------------------------------------------------------



notice to the Participant of any such alteration or amendment of this Agreement
as promptly as practicable after the adoption thereof. This Agreement may also
be amended by a writing signed by both the Company and the Participant.
(b)    Public Offering. Unless otherwise determined by the Committee, in the
event of a Public Offering, the Committee shall amend this Agreement to provide
for the imposition of certain blackout periods, in each case, as the Committee
shall determine to be appropriate; provided, however that (x) such amendments
shall preserve the economic value, as determined by the Committee in its good
faith discretion, and (y) any such amendment shall be subject to the consent of
the Chief Executive Officer.
17.    Miscellaneous.
(a)    Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed, certified or registered mail with postage prepaid,
(iii) sent by next-day or overnight mail or delivery, or (iv) sent by fax, as
follows:
If to the Company, to it at:
Roadhouse Holding Inc.
3011 Armory Drive, Suite 300
Nashville, TN 37204
Fax: (615) 884-5482
Attention: Michelle L. Zavolta
Email: MichelleZ@logansroadhouse.com


with a copy to:


Kelso & Company
320 Park Avenue, 24th Floor New York, New York 10022 Fax: 212-223-2379
Attention: General Counsel


If to the Participant, to the Participant’s last known home address, or to such
other person or address as any party shall specify by notice in writing to the
Company. All such notices, requests, demands, letters, waivers and other

1000757964v1

--------------------------------------------------------------------------------



communications shall be deemed to have been received (w) if by personal delivery
on the day after such delivery, (x) if by certified or registered mail, on the
fifth business day after the mailing thereof, (y) if by next-day or overnight
mail or delivery, on the day delivered, or (z) if by fax, on the day delivered,
provided that such delivery is confirmed.
(b)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(c)    Waiver. Either party hereto may by written notice to the other (i) extend
the time for the performance of any of the obligations or other actions of the
other under this Agreement, (ii) waive compliance with any of the conditions or
covenants of the other contained in this Agreement and (iii) waive or modify
performance of any of the obligations of the other under this Agreement. Except
as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
either party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained herein. The waiver by either party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by either party to exercise
any right or privilege hereunder shall be deemed a waiver of such party’s rights
or privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.
(d)    Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the law that
might be applied under principles of conflict of laws.
(e)    Section 409A of the Code. This Agreement is intended to be exempt from or
comply with the requirements of section 409A of the Code and all provisions
contained herein, including, but not limited to, any adjustment provisions,
shall be construed and interpreted in accordance with such intent.
(f)    Section and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

1000757964v1

--------------------------------------------------------------------------------



(g)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.
-- Signature page follows –







1000757964v1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company and the Participant have duly executed this
Agreement as of the date first above written.




ROADHOUSE HOLDING INC.






By: ____________________________
Name: Title:




PARTICIPANT


«Name»






____________________________________
As Attorney-in-Fact
Name:




Address of the Participant


«Address»










Total Number of Shares for the Purchase of Which Options have been Granted
Option Price
Per Share Floor Value
«Options»
$100.00
$100.00


1000757964v1